Cite as 2015 Ark. App. 390

                 ARKANSAS COURT OF APPEALS
                                        DIVISION I
                                       No. CR-14-789


                                                   Opinion Delivered   June 17, 2015
MARCUS HARRIS
                                APPELLANT          APPEAL FROM THE JEFFERSON
                                                   COUNTY CIRCUIT COURT
                                                   [NO. CR-2010-10-1]
V.
                                                   HONORABLE BERLIN C. JONES,
                                                   JUDGE

STATE OF ARKANSAS                                  SUPPLEMENTAL ADDENDUM
                                  APPELLEE         ORDERED



                             M. MICHAEL KINARD, Judge

       Marcus Harris appeals from the revocation of his previously ordered probation.

Pursuant to Anders v. California, 386 U.S. 738 (1967), and Arkansas Supreme Court Rule 4-

3(k), appellant’s attorney has filed a motion to be relieved as counsel, stating that there is no

merit to the appeal. The motion is accompanied by an abstract and addendum of the

proceedings below and a brief in which counsel asserts that there is nothing in the record that

would support an appeal. The clerk of this court mailed copies of counsel’s motion and brief

to each of appellant’s last three known addresses, notifying him of his right to file a pro se

statement of points for reversal within thirty days. Each time, the package was returned “not

deliverable” or “unclaimed.” Appellant has filed no statement.

       Because the addendum is incomplete, we must first order that it be supplemented

before we can decide the case. Arkansas Supreme Court Rule 4-2(a)(8) requires that an
                                Cite as 2015 Ark. App. 390

appellant’s brief contain an addendum that includes true and legible photocopies of non-

transcript documents in the record that are essential for the appellate court to confirm its

jurisdiction, to understand the case, and to decide the issues on appeal. For obvious reasons,

the rule specifically requires that the addendum contain the judgment from which the appeal

is taken. Here, however, appellant’s addendum does not include the judgment and sentencing

order appealed from. Under these circumstances, we direct counsel for appellant to file within

seven days a supplemental addendum correcting this omission. See Ark. Sup. Ct. R. 4-

2(b)(4). We strongly encourage counsel, prior to filing the supplement, to review our rules

as well as the abstract and addendum to ensure that no additional deficiencies are present.

After the supplement is filed, the case will be resubmitted for decision.

       Supplemental addendum ordered.

       HARRISON and GLOVER , JJ., agree.

       Gary W. Potts, for appellant.

       No response.




                                              2